Keefe, Bruyette & Woods Greenbrier Resort, 2011 September 15-16, 2011 Forward looking statements This news release contains certain forward-looking statements that are included pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such information involves risks and uncertainties that could result in the Company's actual results differing from those projected in the forward-looking statements. Important factors that could cause actual results to differ materially from those discussed in such forward-looking statements include, but are not limited to, (1) the Company may incur additional loan loss provision due to negative credit quality trends in the future that may lead to a deterioration of asset quality; (2) the Company may incur increased charge-offs in the future; (3) the Company may experience increases in the default rates on previously securitized loans that would result in impairment losses or lower the yield on such loans; (4) the Company may not continue to benefit from strong recovery efforts on previously securitized loans resulting in improved yields on these assets; (5)the Company could have adverse legal actions of a material nature; (6) the Company may face competitive loss of customers; (7) the Company may be unable to manage its expense levels; (8) the Company may have difficulty retaining key employees; (9) changes in the interest rate environment may have results on the Company’s operations materially different from those anticipated by the Company’s market risk management functions; (10) changes in general economic conditions and increased competition could adversely affect the Company’s operating results; (11) changes in other regulations and government policies affecting bank holding companies and their subsidiaries, including changes in monetary policies, could negatively impact the Company’s operating results; (12) the Company may experience difficulties growing loan and deposit balances; (13) the current economic environment poses significant challenges for us and could adversely affect ourfinancial condition and results of operations; (14) continued deterioration in the financial condition of the U.S. banking system may impact the valuations of investments the Company has made in the securities of other financial institutions resulting in either actual losses or other than temporary impairments on such investments; and (15) the effects of the Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) recently adopted by the United States Congress. Forward-looking statements made herein reflect management's expectations as of the date such statements are made. Such information is provided to assist stockholders and potential investors in understanding current and anticipated financial operations of the Company and is included pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The Company undertakes no obligation to update any forward- looking statement to reflect events or circumstances that arise after the date such statements are made. •Total Assets $2.7 bil •Branches68 •FTE795 •Market Cap$416 mil •Institutional Ownership 62% •Average Daily Volume $1.8 mil Date: September 9, 2011 City Holding Company •Markets:Operates an extremely strong retail/commercial franchise in stable markets with disciplined competition •Asset Quality:Strong compared to peers and City’s management has recognized and dealt with issues •Performance:Has consistently outperformed peers with respect to earnings, capital, and liquidity •Growth:Growing and succeeding in slow- growth stable markets with targeted expansion into new markets Key markets 1st Branch Share & 9% Deposit Share in Huntington WV/Ashland KY MSA $4.2 Billion 1st Branch Share & 10% Deposit Share in WV’s largest market; $5.7 Billion 1st & 27% Deposit Share $1.9 Billion 2ndBranch Share & 8% Deposit Share in Morgan, Berkeley & Jefferson Co. WV $2.1Billion The key to City’s success: an enviable deposit franchise •Branches 68 •Average Deposits per Branch$32.9 MM •Average Households per Branch2,291 •Average Deposit Share12.5% •Average Household Share42% City’s deposit franchise: ($000’s omitted) Deposits Share Branches Share Charleston MSA 10% 17 17% Huntington/Ashland MSA 9% 13 12% Beckley MSA 28% 7 25% Greenbrier County, WV (Lewisburg) 25% 6 33% Eastern Panhandle Counties 8% 7 13% Mason County, WV 26% 3 33% Braxton County, WV 33% 3 38% Paintsville, KY 24% 2 22% Low cost and stable deposits: Data: December 31, 2010 Solid core deposits drive strong net interest margin: CHCO is well positioned with respect to interest rate risk: Immediate Basis Point Change in Interest Rates Estimated Increase or Decrease in Net Income between 1-12 months +400 Bp +17.5% +300 Bp +12.0% +200 Bp 6.8% +100 Bp 1.4% Data: June 30, 2011 Strong deposit franchise drives top decile non-interest revenue: *As of December 31, 2010. Non-interest income excludes investment gains/(losses) Sample of 284 reporting publicly traded banks and thrifts with assets between $1 and $10 billion as of December 31, 2010, excluding investment gains/(losses) Non-interest income is branch driven: Branch Service Charges Insurance Investment Management BOLI City’s deposit franchise: Branch Service Charges Fiscal Year 1st Half of Year 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter Decreases in branch service charges reflect : •Real-time processing in May 2010 •Regulation E in August 2011 Service Charge challenges: •NSF - real-time processing - May 2010 •NSF - Regulation E - August 2010 •NSF - forthcoming OCC Guidance - 2012 •Durbin Amendment - July 2011 Service Charge competitive landscape: Actions BB&T $10 monthly svc charge Chase $12 monthly svc charge United (UBSI) Still offers free checking Huntington Still offers free checking Fifth Third $15 monthly svc charge First Community (FCBC) Still offers free checking Asset quality: A function of culture and market •City’s loans are 60% retail/40% commercial •City’s market area tends to be more stable •Real estate prices in City’s market area have been relatively stable •City’s past-due loan trends are stable •City’s non-performing asset levels are stronger than peers •City has been aggressive about charging down non-performing loans Conservative loan portfolio mix City Holding Company Peer Group As of June 30, 2011 Sample of 283 publicly traded banks and thrifts with assets between $1-$10 billion as of December 31, 2010 Retail loan facts: •Residential real estate are 1,3,5 and 10 Yr ARMs •No sub-prime, interest-only, option adjustable •Home equity loans include LOCs, fixed amortizing loans, non-purchase adjustable loans •65% of home equity loans are 1st lien position •66% of home equity loans have an LTV < 80% •Ave loan balance for residential real estate is •Ave loan balance for home equity loans is Stable past-due loans (30+ days) Past-due loans trends are stable and reflect better economics in City’s core markets Charge-off trends: Source: FDIC, All Insured Depository Institutions Non-performing assets & OREO Source: FDIC, All Insured Depository Institutions Net charge-offs: 2010 Net C/O: $7.4 MM(0.41% of Average Loans) Provision $7.1 MM Retail charge-offs: 2010 CHCO consistently strong performance 2010 Conference Attendee Median Reported ROA 2.11% 2.03% 1.12% 1.63% 1.47% 0.95% — 1st of 9 ROTE 22.4% 21.0% 11.4% 18.0% 15.1% 10.85% — 2nd of 9 Tangible Common Equity/TA 10.1% 9.7% 8.83% 9.78% 10.01% 8.68% — 3rd of 9 NIM 4.56% 4.34% 4.64% 4.18% 4.06% 3.65% — 2nd of 9 Efficiency Ratio 44.5% 45.9% 46.3% 50.0% 51.6% 59.9% — 1st of 9 Non-Int Rev/Total Rev* 34% 34% 36% 37.9% 36.3% 25.7% — 2nd of 9 5 Yr Total Return thru Sept 9th -12.5% -30.4% - 3rd of 9 * Non-int rev excludes gain on Visa IPO; securities losses Growth: CHCO is positioned to achieve “reasonable growth” in its core franchise •Commercial •Retail •Insurance •Trust & Investment Management Commercial loan growth: Success achieved due to community bank orientation, strong team, strong underwriting, and strong local economies Deposit growth opportunity: CHCO has many small deposit relationships; peers tend to have larger commercial & public deposits Branches Deposits Deposits/Branch CHCO 68 $ 2.2 B $33 million BBT 36 $ 3.3 B $92 million JPM 20 $ 1.2 B $60 million UBSI 20 $ 1.2 B $60 million HBAN 14 $ 0.9 B $64 million FITB 10 $ 0.4 B $40 million Includes branches within 5 miles of City branch Source: SNL Growth: Expanding retail distribution to capture additional retail households Source: SNL Sept 2010 Expansion into South Charleston WV has encouraging early results CityInsurance: Growing RevenuesLines of Business •2006$2.3 millionPersonal Lines •2007 $4.1 millionWorkers Compensation •2008$4.2 millionHealth/Benefits/Life Ins •2009$5.6 millionProperty/Casualty •2010$5.5 million Markets Acquisitions Charleston (3 locations)Dickens & Clark (Teays Valley) HuntingtonPatton Insurance - Nitro RipleyMillcreek Insurance - Ripley BeckleyAshland Area Insurance Martinsburg Ashland Trust AUM: Strong growth CAGR (December 31, 2004-June 30, 2011) of 9.04% CHCO: Capital flexibility •Tangible common equity at 3/31/11:9.63% •No TARP!!!! •Dividends -Increased 10% in April 2004 to $0.88 -Increased 14% in April 2005 to $1.00 -Increased 12% in April 2006 to $1.12 -Increased 11% in April 2007 to $1.24 -Increased 10% in April 2008 to $1.36 -Dividend yield of 3.97% (as of 4/20/11) -Dividend payout ratio 54% (Analyst est.EPS for 2011) •Share repurchases -Purchased 447,524 shares in 1st Half 2011 (2.9%) -Driven by CHCO’s strong profitability, CHCO can achieve greater long-term share repurchase activity than peers. Share Count: Growth per share (12/31/06 - 12/31/10): CHCO Conference Peers Median Loans per Share 6.0% -.7% Deposits per Share 5.6% 2.5% Non-Interest Inc per Share 3.7% 2.2% Expenses per Share 5.8% 3.3% Acquisition philosophy: •Historically less acquisitive than peers •Acquisitions must truly be strategic or meaningfully accretive •Opportunities have increased •Actively looking at FDIC and non-FDIC deals •In-market •Adjacent market •Growth markets •Size: Generally $100MM to $1B Acquisition territory: CHCO represents good value and stability •Pricing Metrics*: •Price to Book: 134% •Price to Tangible Book: 164% •Price to 2011 Projected Earnings**10.8x •Dividend Yield4.9% •Div Payout Ratio (First Call)**53% •Tangible Capital/Tangible Assets9.56% •Institutional Ownership62% *Based on Price of $27.56 (9/9/11) ** Based on analyst estimate of $2.56 (average of 8)
